                             Case 1:20-cv-03178-LJL Document 128 Filed 04/22/21 Page 1 of 1
                                                                                                                              OGLETREE, DEAKINS, NASH,
                                                                                                                              SMOAK & STEWART, P.C.
                                                                                                                              Attorneys at Law
                                                                                                                              10 Madison Avenue, Suite 400
                                                                                                                              Morristown, NJ 07960
                                                                                                                              T elephone: 973-656-1600
                                                                                                                              Facsimile: 973-656-1611
                                                                                                                              www.ogletree.com



             Michael Nacchio
             Michael.Nacchio@ogletreedeakins.com


                                                                                    April 22, 2021

             Via ECF
             Honorable Lewis J. Liman
             United States District Judge
             Southern District of New York
             500 Pearl Street
             New York, New York 10007

                        Re:        HC2, Inc. v. Andrew Delaney
                                   Civil Action No. 20-cv-03178-LJL

             Dear Judge Liman:

                     On behalf of HC2, Inc., I write with a status update as per the Court’s February 22, 2021
             Order. With regard to the matter In re Andrew J. Delaney, No. 1-20-44372 (Bankr. E.D.N.Y.), the
             Eastern District of New York Bankruptcy Court (“Bankruptcy Court”) has not lifted the stay. On
             April 8, 2021, the Bankruptcy Court denied Mr. Delaney’s motion to dismiss his bankruptcy case,
             which both the Trustee and HC2 Inc. opposed. Mr. Delaney has also filed a motion in the Bankruptcy
             Court seeking relief from the automatic stay for the purpose of permitting this Court to decide his
             motion to dismiss for lack of subject matter jurisdiction. HC2 understands Mr. Delaney has asked to
             adjourn that motion until June 15, 2021, but HC2’s response to that motion is at present due May 5,
             2021.

                     We will advise the Court if there are additional updates in regards to the automatic stay and
             thank the Court for its attention to this matter.


                                                                                 Respectfully Submitted,

                                                                                 OGLETREE, DEAKINS, NASH,
                                                                                 SMOAK & STEWART, P.C.

                                                                                 s/ Michael Nacchio

                                                                                 Michael Nacchio

                                                                                                                                                        46887453.1



                                         A South Carolina Professional Corporation        Peter O. Hughes      New Jersey Managing Shareholder
Atlanta ▪ Austin ▪ Berlin (Germany) ▪ Birmingham ▪ Bloomfield Hills ▪ Boston ▪ Charleston ▪ Charlotte ▪ Chicago ▪ Cleveland ▪ Columbia ▪ Dallas ▪ Denver ▪ Detroit Metro    ▪ Greenville
Houston ▪ Indianapolis ▪ Jackson ▪ Kansas City ▪ Las Vegas ▪ London (England) ▪ Los Angeles ▪ Memphis ▪ Mexico City (Mexico) ▪ Miami ▪ Milwaukee ▪                           Minneapolis
Morristown ▪ Nashville ▪ New Orleans ▪ New York City ▪ Oklahoma City ▪ Orange County ▪ Paris (France) ▪ Philadelphia ▪ Phoenix ▪ Pittsburgh ▪ Portland ▪ Raleigh           ▪ Richmond
St. Louis ▪ St. Thomas ▪ Sacramento ▪ San Antonio ▪ San Diego ▪ San Francisco ▪ Seattle ▪ Stamford ▪ Tampa ▪ Toronto (Canada) ▪ Torrance ▪ Tucson ▪                          Washington
